COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 THE STATE OF TEXAS,                                           No. 08-14-00013-CR
                                                  §
                              Appellant,                         Appeal from the
                                                  §
 v.                                                        County Criminal Court No. 4
                                                  §
 SILVIA FLORES,                                             of El Paso County, Texas
                                                  §
                              Appellee.                        (TC# 20120C05196)
                                                  §

                                              §
                                            ORDER

        Pending before the Court is the State’s motion to stay the trial court proceedings in The
                                                 '
State of Texas v. Silvia Flores, cause number 20120C05196, pending in the County Criminal Court
                                                 '
No. 4 of El Paso County, Texas. The State is entitled to a stay because it is appealing an order

granting a motion to suppress. See TEX.CODE CRIM.PROC.ANN. Art. 44.01(e). Accordingly, the

motion to stay the proceedings in the above-entitled and numbered cause is GRANTED pending

resolution of the appeal or further order of this Court.

       IT IS SO ORDERED this 22nd day of January, 2014.

                                               PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.